DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
Applicants’ response filed on 4/11/2022 has been fully considered. Claims 1-18, 21, 28, 39 are cancelled, claim 39 is withdrawn and claims 19-20, 22-27, 29-38 and 40-45 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 19, 24, 27, 29, 33 and 42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hamanaka et al (US 3,640,761).

Regarding claim 19, Hamanaka discloses coated pellets comprising pellets of polyamide (col. 1), a support material coated on the pellets (col. 1) and an additive attached to the pellets due to the adhesive property of the support material (col. 1); wherein the support material comprises a phenol derivative (col. 1) and wherein the additive comprises pigments and dyestuffs (col. 2).
The coated pellets reads on the claimed dry ink comprising macro colorant particles. The pellets of polyamide reads on the claimed particle body comprising a thermoplastic. The support material reads on the claimed resin coating. The additive comprising pigments and dyestuffs reads on the claimed color pigments or dye.

Regarding claim 24, Hamanaka discloses the coated pellets comprising pellets of polyamide (col. 1).
The pellets of polyamide reads on the claimed particle body comprising a thermoplastic particle body.

Regarding claim 27, Hamanaka discloses coated pellets comprising pellets of polyamide (col. 1), a support material coated on the pellets (col. 1) and an additive attached to the pellets due to the adhesive property of the support material (col. 1); wherein the support material comprises a phenol derivative (col. 1) and wherein the additive comprises pigments and dyestuffs (col. 2).
	The coated pellets reads on the claimed macro colorant particles being provided as a powder.

Regarding claim 29, Hamanaka discloses the coated pellets comprising pellets of polyamide (col. 1).
The pellets of polyamide reads on the claimed thermoplastic being thermoplastic particles.

Regarding claim 33, given that the structure of the coated pellets of polyamide of Hamanaka are the same as the structure of the macro colorant particles, it is clear that the coated pellets of polyamide would inherently be configured to be bonded to the decorative surface by a liquid print applied on the decorative surface by a digital drop application head.

Regarding claim 42, Hamanaka discloses coated pellets comprising the additive comprising pigments and dyestuffs (col. 2).
The pigments reads on the claimed wear resistant particles.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 36-37 and 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamanaka et al (US 3,640,761).

Regarding claim 36, Hamanaka does not appear to disclose the diameter of the color pigments or dye being larger than 20 microns.
However, it would have been obvious to one of ordinary skill in the art to adjust the diameter of the color pigments or dye to be larger than 20 microns because one would do so in order to allow for more pigment and dye to be on the surface of the particle body, while not being too small to affect the colored appearance and not being too large to the point where the pigment and dye cannot bond to the particle body due to lack of surface area.

Regarding claim 37, Hamanaka does not appear to explicitly disclose the color pigments or dye present in an amount from 10% to 50% towards the weight of the macro colorant particle.
However, it would have been obvious to one of ordinary skill in the art to adjust the amount of color pigments or dye present to be in an amount from 10% to 50% towards the weight of the macro colorant particle because doing so would provide the desired colored appearance of the particle, while not being too high such that excess material is used to prevent high cost.

Regarding claim 40, Hamanaka discloses coated pellets comprising pellets of polyamide (col. 1), a support material coated on the pellets (col. 1) and an additive attached to the pellets due to the adhesive property of the support material (col. 1); wherein the support material comprises a phenol derivative (col. 1) and wherein the additive comprises pigments and dyestuffs (col. 2).
The coated pellets reads on the claimed dry ink comprising macro colorant particles. The pellets of polyamide reads on the claimed particle body comprising a thermoplastic. The support material reads on the claimed resin coating. The additive comprising pigments and dyestuffs reads on the claimed color pigments or dye.
Hamanaka does not appear to disclose the diameter of the color pigments or dye being between 30 microns and 300 microns.
However, it would have been obvious to one of ordinary skill in the art to adjust the diameter of the color pigments or dye to be between 30 microns and 300 microns because one would do so in order to allow for more pigment and dye to be on the surface of the particle body, while not being too small to affect the colored appearance and not being too large to the point where the pigment and dye cannot bond to the particle body due to lack of surface area.
Hamanaka does not appear to explicitly disclose the color pigments or dye present in an amount from 10% to 50% towards the weight of the macro colorant particle.
However, it would have been obvious to one of ordinary skill in the art to adjust the amount of color pigments or dye present to be in an amount from 10% to 50% towards the weight of the macro colorant particle because doing so would provide the desired colored appearance of the particle, while not being too high such that excess material is used to prevent high cost.

Regarding claim 41, Hamanaka does not appear to disclose the diameter of the color pigments or dye being between 100 microns and 300 microns.
However, it would have been obvious to one of ordinary skill in the art to adjust the diameter of the color pigments or dye to be between 100 microns and 300 microns because one would do so in order to allow for more pigment and dye to be on the surface of the particle body, while not being too small to affect the colored appearance and not being too large to the point where the pigment and dye cannot bond to the particle body due to lack of surface area.

Claims 20, 22-23, 34-35 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamanaka et al (US 3,640,761) in view of Jiang et al (US 6,387,457).

Hamanaka is relied upon as described above.

Regarding claim 43, Hamanaka does not appear to explicitly disclose the coated pellets being bonded to a decorative surface by a liquid print applied on the surface and a binder.

However, Jiang discloses a method of applying a coating of binder material comprising applying water and PVA onto a substrate of paper (col. 8).

It would have been obvious to one of ordinary skill in the art having the teachings of Hamanaka and Jiang before him or her, to modify the coated pellets of apply to known technique of dry printing using a binder material of Jiang for the coated pellets of Hamanaka because doing so would yield a desired three-dimensional colored appearance due to the raised pattern.

Regarding claim 20, Hamanaka does not appear to explicitly disclose the coated pellets being bonded to a decorative surface by a liquid print applied on the surface and a binder.

However, Jiang discloses a method of applying a coating of binder material comprising applying water and PVA onto a substrate of paper (col. 8).

Regarding claim 22, Hamanaka does not appear to explicitly disclose the coated pellets comprising the binder provided on the decorative surface.

However, Jiang discloses a method of applying a coating of binder material comprising applying water and PVA onto a substrate of paper (col. 8).

Regarding claim 23, Hamanaka does not appear to explicitly disclose the coated pellets comprising the binder being thermoplastic.

However, Jiang discloses a method of applying a coating of binder material comprising applying water and PVA onto a substrate of paper (col. 8).
	The PVA reads on the claimed binder being thermoplastic.

Regarding claim 34, Hamanaka does not appear to explicitly disclose the coated pellets comprising the decorative surface being paper.

However, Jiang discloses a method of applying a coating of binder material comprising applying water and PVA onto a substrate of paper (col. 8).

Regarding claim 35, Hamanaka does not appear to explicitly disclose the coated pellets comprising the liquid print comprising water.

However, Jiang discloses a method of applying a coating of binder material comprising applying water and PVA onto a substrate of paper (col. 8).

Claims 25-26 and 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Hamanaka et al (US 3,640,761) over VanDusen et al (US 2003/0064314).

Hamanaka is relied upon as described above.

Regarding claim 25, Hamanaka does not appear to explicitly disclose the coated pellets comprising the particle body coated with thermoplastic.

However, VanDusen discloses a coated carrier comprising a polymer coating applied to the core (paragraph [0063], wherein the polymer coating is sprayed (paragraph [0063]), wherein the polymer coating includes thermosetting resin (paragraph [0064]) and wherein the polymer coating includes PMMA (paragraph [0063]). 
PMMA reads on the claimed resin coating being thermoplastic.

It would have been obvious to one of ordinary skill in the art having the teachings of Hamanaka and VanDusen before him or her, to modify the coated pellets of Hamanaka to include the polymer coating of VanDusen for the support material of Hamanaka because having the required polymer coating provides the desired durability and protection for the coated carrier particle.

Regarding claim 26, Hamanaka does not appear to explicitly disclose the coated pellets comprising the particle body having spray-dried thermoplastic.

However, VanDusen discloses a coated carrier comprising a polymer coating applied to the core (paragraph [0063], wherein the polymer coating is sprayed (paragraph [0063]), wherein the polymer coating includes thermosetting resin (paragraph [0064]) and wherein the polymer coating includes PMMA (paragraph [0063]). 
PMMA reads on the claimed resin coating being thermoplastic.

Regarding claim 44, Hamanaka does not appear to explicitly disclose the coated pellets comprising the particle body coated with thermoplastic.

However, VanDusen discloses a coated carrier comprising a polymer coating applied to the core (paragraph [0063], wherein the polymer coating is sprayed (paragraph [0063]), wherein the polymer coating includes thermosetting resin (paragraph [0064]) and wherein the polymer coating includes PMMA (paragraph [0063]). 
PMMA reads on the claimed resin coating being thermoplastic.

Regarding claim 45, Hamanaka does not appear to explicitly disclose the coated pellets comprising the particle body coated with thermosetting resin.

However, VanDusen discloses a coated carrier comprising a polymer coating applied to the core (paragraph [0063], wherein the polymer coating is sprayed (paragraph [0063]), wherein the polymer coating includes thermosetting resin (paragraph [0064]) and wherein the polymer coating includes PMMA (paragraph [0063]). 
PMMA reads on the claimed resin coating being thermoplastic.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamanaka et al (US 3,640,761) in view of Archambeault (US 2001/0047739).

Hamanaka is relied upon as described above.

Regarding claim 30, Hamanaka does not appear to explicitly disclose the coated pellets comprising the thermoplastic comprising PVC powder.

However, Archambeault discloses pigment flakes comprising the core comprising polyamide and polyvinyl chloride.

It would have been obvious to one of ordinary skill in the art having the teachings of Hamanaka and Archambeault before him or her, to modify the coated pellets of Hamanaka to include the PVC of Archambeault because having the required core provides strength and durability for a core of a carrier particle.

Claims 31-32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamanaka et al (US 3,640,761) in view of Jiang et al (US 6,387,457).

Hamanaka is relied upon as described above.

Regarding claim 31, Hamanaka does not appear to explicitly disclose the coated pellets comprising color pigments in the particle body.

However, Berndt discloses raised printing powder of resin particles formed from a resin mixture comprising 30 parts by weight of titanium dioxide based on 100 parts by weight of resin mixture (col. 2, lines 40-64) and colored pigment particles adhered to the surface of the resin particles (col. 3, lines 11-48), containing a liquid vehicle of water (col. 3, lines 49-71) and provided on paper (col. 4, lines 17-37).
The titanium dioxide in the resin mixture for the thermoplastic resin particles reads on the claimed color pigments in the particle body.

It would have been obvious to one of ordinary skill in the art having the teachings of Hamanaka and Berndt before him or her, to modify the coated pellets of Hamanaka to include the color pigments of Berndt in the pellets of polyamide of Hamanaka because doing so would yield a desired colored appearance for the coated pellets.

Regarding claim 32, Hamanaka does not appear to explicitly disclose the coated pellets comprising the color pigments being at least two different colors.

Berndt discloses raised printing powder of resin particles formed from a resin mixture comprising 30 parts by weight of titanium dioxide based on 100 parts by weight of resin mixture (col. 2, lines 40-64), colored pigment particles adhered to the surface of the resin particles (col. 3, lines 11-48) and wherein the colored pigment particles comprise ultramarine blue (col. 4, lines 1-4)
The white color of titanium dioxide followed by the color pigments of ultramarine blue (col. 4) reads on the claimed color pigments comprising at least two different colors.

Response to Arguments
Applicant’s arguments, see pages 2-8, filed 4/11/2022, with respect to the 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 102b by Hamanaka for claim 19 as stated above.

Applicants argue that it would not be obvious to combine Mammino and Berndt.

The Examiner agrees and notes that it would not be obvious to combine Mammino and Berndt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785